DETAILED ACTION
Claims 1-25 were subject to restriction requirement on 01/31/2022. 
Applicant elected Group I, claims 1-23, with traverse on 05/18/2022. 
Claims 1-25 are pending, of which claims 24-25 are withdrawn by the Examiner. 
Claims 1-23 are rejected. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	It is noted there is a typographical error on page 5 of the restriction requirement mailed 01/31/2022. “DesMarais (US 2,920,561)” should read “DesMarais (US 3,920,561)” in the last two lines of page 5. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-23, in the reply filed on 05/18/2022 is acknowledged. The traversal is on the grounds that DesMarais (US 3,920,561) does not teach the preparation covers 99% of the fiber surface. Applicant states when a fiber is coated in the form of a textile fabric, portions of the surface of the fibers are not available for coating, as in textile fabrics the individual fibers are in contact with each other and having intersections; such contact surfaces are not available for coating with the preparation in a textile fabric. This leads to the fact that it is not possible to have merely the complete fiber surface (e.g. 99.9%) coated with the instant preparation. Applicant states the instant inventors found that by using the instant preparation very uniform coating of the individual fibers results. In order to achieve such uniform coating, the instant preparation is applied onto the fiber and not onto a fibrous fabric product, such as woven or nonwoven. Applicant states in order to have the good dispersibility it is important that the preparation covers the entire surface of the fiber and by using the preparation of the instant invention also a very good long-time stability of the dispersibility is obtained. This is not found persuasive for the reasons set forth below. 
Firstly, claim 1 requires at least 99% of the total surface of the fiber is covered by the preparation. It is noted it’s not required 99.9% or 100% of the total surface of the fiber is covered. 
Secondly, DesMarais teaches the fabric is immersed in a washing machine comprising the solution. The fabrics are agitated gently for two minutes and then dried. The agitation evenly distributes the composition. Column 8, lines 33-43. The Examiner maintains given the fabric is immersed in the solution an agitated such that the solution is evenly distributed, it is the Examiner opinion the composition covers at least 99% of the total surface of the fiber of the fabric. Further, Applicant has provided no evidence showing the solution of DesMarais does not cover at least 99% of the total surface of the fiber. 
Thirdly, the 35 U.S.C. 102(a)(1) and 102(a)(2) and 103 rejection of claim 1 over Yahiaoui et al. (US 2005/0136773) (Yahiaoui) below further provides evidence that the technical feature is not a special technical feature as it does not make a contribution over Yahiaoui. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/18/2022.
Upon further consideration and in view of Applicant’s remarks on page 12 of the response filed 05/18/2022, the previous species restriction between Species A: The polymer materials listed in claims 3-4 and Species B: The polymer materials being a synthetic biopolymer is withdrawn. 

Claim Objections
Claim 14 is objected to because of the following informalities: 
It is suggested to amend “wt. %of” to “wt. % of” in line 2 of claim 14.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “at least one cellulose ether” in line 4 and “the cellulose ethers” in line 9. It is unclear if the gelling temperature is required if only a single cellulose ether is used as the limitation “the cellulose ethers” in claims 18-23 refers to a plural. The Examiner will interpret these limitations as only pertaining to a plurality of cellulose ethers.
Claims 6-10 each refer to “the polylactic acid” in line 2. There is insufficient antecedent basis for this limitation in each of these claims.
Claims 18-23 each recite the limitation, “the cellulose ethers” in line 2. Claims 18-23 each depend from claim 1, which recites, “at least one cellulose ether” in line 4. It is unclear if the limitations in claims 18-23 are required if only a single cellulose ether is used as the limitation “the cellulose ethers” in claims 18-23 refers to a plural. The Examiner will interpret these limitations as only pertaining to a plurality of cellulose ethers. Therefore, the limitations of claims 18-23 are met if a single cellulose ether is used to meet the limitation of claim 1. 
Regarding dependent claims 2-23, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 16 recites the limitation, “the preparation covers at least 99 % of the total surface of the fibre” in line 2. Claim 16 depends from claim 1. Claim 1 recites, “the preparation covers at least 99% of the total surface of the fibre” in line 11. Therefore, claim 16 does not further limit the claim from which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11, 14, 16, and 18-23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yahiaoui et al. (US 2005/0136773) (Yahiaoui).
Regarding claims 1-3, 11, 14, 16, and 18-23
Yahiaoui teaches a nonwoven material adapted for use as a surge layer or transfer layer comprising fibers that have been treated with a modified polysaccharide. The fibers are synthetic thermoplastic bi-component staple fibers comprising polyethylene and polypropylene. The bicomponent fibers are pretreated with a 0.10 weight percent solution of BERMOCOLL EBS E481 FG ethyl hydroxyethyl cellulose. The fibers are impregnated with treating solution and then sprayed. See, e.g., abstract and paragraphs [0007], [0015], [0035-0039], [0075], and [0079-0080]. Given the fibers are impregnated with the solution and are further sprayed with the solution, it is clear the solution comprising the cellulose ether covers at least 99% of the total surface of the fiber. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 11-16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yahiaoui et al. (US 2005/0136773) (Yahiaoui), taken in view of evidence provided by Hanley et al. (US 2019/0344469) (Hanley).
Regarding claims 1, 16, and 18-23
Yahiaoui teaches a nonwoven material adapted for use as a surge layer or transfer layer comprising fibers that have been treated with a modified polysaccharide. Particularly useful types of modified polysaccharide include ethyl hydroxyethyl cellulose and hydroxy propyl cellulose. The fibers are synthetic polymer fibers. The fibers are surface treated by impregnating the fibers with a solution comprising the modified polysaccharide. Impregnation may be followed by spraying. See, e.g., abstract, paragraphs [0007] and [0036-0039], and claim 11. Given the fibers are impregnated with the solution and are further sprayed with the solution, it is clear the solution comprising the cellulose ether covers at least 99% of the total surface of the fiber. 
Given that Yahiaoui discloses the treated fiber that overlaps the presently claimed polymer fiber, including the coating comprising a modified polysaccharide, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the invention, to treat the fiber with a modified polysaccharide comprising ethyl hydroxyethyl cellulose or hydroxy propyl cellulose, which is both disclosed by Yahiaoui and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 
Given Yahiaoui teaches using a single cellulose ether to coat the fiber, the limitations of claims 18-23 are also met. 

Regarding claims 2-5
Yahiaoui further teaches the treated fibers comprise polyolefin fibers such as polyethylene or polypropylene, polyester fibers, or poly(lactic acid) fibers. Claim 11. Given that Yahiaoui discloses the treated fiber that overlaps the presently claimed polymer fiber, including the fiber comprising polyolefin fibers, polyester fibers, or poly(lactic acid) fibers, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the invention, to use fibers comprising polyolefin fibers, polyester fibers, or poly(lactic acid) fibers, which is both disclosed by Yahiaoui and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

Regarding claim 11
Yahiaoui further teaches synthetic polymer fibers are staple fibers. Paragraphs [0071] and [0073]. 

Regarding claim 12
Yahiaoui further teaches synthetic polymer fibers are staple fibers and have a titre between 1.0 and 16 denier. Paragraphs [0071], [0073], and [0075]. 1 to 16 denier is about 1.1 to 17.7 dtex. 

Regarding claim 13
Yahiaoui further teaches to facilitate the through-air bonding process, it has been found advantageous to use bicomponent fibers which have both a higher melting point and lower melting point component such as in sheath/core configurations. The lower melting point component or polymer of the bicomponent fibers provide an efficient means for bonding the fibers together while the higher melting points component aids in maintaining the structural rigidity and openness of the material both in the dry and wet states. Suitable sheath/core bicomponent fibers include polyethylene sheath/polyester core fibers. Paragraphs [0070] and [0076]. It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to use a polyethylene sheath/polyester core fiber as the polymer fiber of Yahiaoui, in order to facilitate the through-air bonding process, and thereby arrive at the claimed invention. As evidenced by Hanley, polyester has a melting temperature of from about 250ºC to about 280ºC and polyethylene has a melting temperature of from about 100ºC to about 180ºC. Therefore, it is clear the polyester core has a melting point at least 5ºC or higher than the sheath polyethylene component.  

Regarding claim 14
Yahiaoui further teaches between 0.06 and 0.20 wt.% of ethyl hydroxyl cellulose ensures surface tension is not reduced by more than 20 dynes/cm. minimizing the reduction in surface tension in view of the superabsorbent material in the absorbent core, fluid flow back under pressure, and capillarity and fluid movement. Paragraphs [0070], [0080], [0094-0095] and Table 3. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to treat the polymer fiber with 0.06 and 0.20 wt.% of the modified polysaccharide, in view of superabsorbent material in the absorbent core, fluid flow back under pressure, and capillarity and fluid movement, and thereby arrive at the claimed invention. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 15
Yahiaoui further teaches a combination of ethyl hydroxyethyl cellulose and hydroxypropyl cellulose is used to treat the polymer fibers. Paragraphs [0030] and [0037]. Given that Yahiaoui discloses the treated fiber that overlaps the presently claimed polymer fiber, including using two cellulose ethers to coat the fiber, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the invention, to use a combination of ethyl hydroxyethyl cellulose and hydroxypropyl cellulose, which is both disclosed by Yahiaoui and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yahiaoui et al. (US 2005/0136773) (Yahiaoui), as applied in claim 5 above, and further in view of McEneany et al. (US 2012/0289658) (McEneany). 
Regarding claims 6-10
Yahiaoui teaches all of the limitations of claim 5 above, however does not explicitly teach the number average molecular weight, weight average molecular weight, polydispersity, or specific type of polylactic acid. 
With respect to the difference, McEneany teaches a biodegradable finder that is formed from polylactic acid. The polylactic acid has a number average molecular weight from about 40,000 to about 160,000 grams per mole, a weight average molecular weight in the range from about 80,000 to about 120,000 grams per mole, and polydispersity index from about 1.0 to about 3.0. The polylactic acid is a poly-D-, poly-L-,  or poly-D,L-lactic acid. The polylactic fiber forms a nonwoven fabric for a diaper. See, e.g., abstract and paragraphs [0019], [0023], [0060], and [0073].
	In light of the disclosure of McEneany, it therefore would have been obvious to one ordinary skill in the art before the effective filing date of the invention, to use a poly-D-, poly-L-, or poly-D,L-lactic acid possessing a number average molecular weight from about 40,000 to about 160,000 grams per mole, a weight average molecular weight in the range from about 80,000 to about 120,000 grams per mole, and polydispersity index from about 1.0 to about 3.0 as the polylactic acid of the polymer fiber of Yahiaoui, in order to form a surge or transfer layer in a diaper with predictable success, as McEneany teaches such a polylactic acid is suitable for use in a diaper, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 198 (CCPA 1960). It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yahiaoui et al. (US 2005/0136773) (Yahiaoui), as applied in claim 1 above, and further in view of Catalan et al. (US 2011/0268932) (Catalan) and Dovertie et al. (US 2009/024797) (Dovertie). 
Regarding claim 17 
Yahiaoui teaches all of the limitations of claim 1 above, however does not explicitly teach the thickness of the fiber surface treatment. 
With respect to the difference, Catalan teaches a nonwoven material coated with a composition comprising a wetting agent to improve hydrophilicity in a diaper. It is desirable to avoid the formation of a noticeable film on the nonwoven substrate and to maintain a coating thickness smaller than the caliper or thickness of the nonwoven substrate. See, e.g., abstract, title, and paragraphs [0002], [0004], and [0046]. 
Dovertie teaches a liquid transfer layer in a diaper preferably has a thickness of 0.5 to 4 mm.  Paragraphs [0035-0036], [0048], and [0070]. 
	Dovertie and Catalan and Yahiaoui are analogous art as they are all drawn to diapers. 
	In light of the disclosure of Dovertie and Catalan, it therefore would have been obvious to one of ordinary skill in the art to ensure the thickness of the treatment of Yahiaoui is less than 0.5 mm, including over the range of 5 to 10 nm, in order to ensure the coating does not form a noticeable film on the nonwoven substrate and to maintain a thickness smaller than the thickness of the nonwoven substrate, and thereby arrive at the claimed invention. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). 
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.X.N./Examiner, Art Unit 1789       

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789